     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 1 of 21 Page ID #:1



1     MARY K. WARREN (NY Reg. #2557684)
      (Application for Pro Hac Vice Admission Pending)
2     Email: mary.warren@cfpb.gov
3     Phone: (202) 435-7815
      Bureau of Consumer Financial Protection
4     1700 G Street, NW
5     Washington, DC 20552
      Fax: (202) 435-7722
6
7     LEANNE HARTMANN, CA Bar # 264787 - Local Counsel
      301 Howard St., Suite 1200
8     San Francisco, CA 94105
9     Phone: (415) 844-9787
      Email: leanne.hartmann@cfpb.gov
10
11    Attorneys for Plaintiff
      Bureau of Consumer Financial Protection
12
13                               UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA

15
16   Bureau of Consumer Financial Protection,            Case No.
17
                   Plaintiff,                            COMPLAINT FOR
18                                                       INJUNCTIVE RELIEF,
                  v.
19                                                       RESTITUTION AND CIVIL
     Performance SLC, LLC, Performance                   MONEY PENALTIES
20   Settlement, LLC and Daniel Crenshaw,
21
                  Defendants.
22
23
24
                                            Introduction
25
26          1.    The Bureau of Consumer Financial Protection (“Bureau”) brings this action
27    against Performance SLC, LLC, Performance Settlement, LLC, and Daniel Crenshaw
28
                                             COMPLAINT
                                                  1
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 2 of 21 Page ID #:2



1     under the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C.

2     §§ 6102(c), 6105(d); the Telemarketing Sales Rule (“TSR”), 16 C.F.R. pt. 310; and the

3     Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C. §§ 5531, 5536(a),

4     5564, 5565, in connection with the marketing and sale of debt-relief services by

5     Defendants. This Court has subject-matter jurisdiction over this action because it is

6     brought under federal consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal

7     question, 28 U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C.

8     § 1345.

9           2.     Defendants Performance SLC, LLC and Performance Settlement, LLC,

10    along with their owner and manager Defendant Daniel Crenshaw, are engaging in debt-

11    relief activities that have harmed consumers nationwide by charging illegal advance fees,

12    failing to make required disclosures, and engaging in deceptive sales practices.

13          3.     The Bureau brings this action to stop Defendants’ unlawful conduct, obtain

14    relief for harmed consumers, and impose civil money penalties on Defendants for their

15    unlawful actions.

16                                              Venue
17          4.     Venue is proper in this district because each Defendant is located, resides, or
18    does business in this District. 12 U.S.C. § 5564(f).
19                                              Parties
20          5.     The Bureau is an independent agency of the United States created by the
21    CFPA. 12 U.S.C. § 5491(a). It has independent litigating authority and may secure
22    appropriate relief for violations of the CFPA, 12 U.S.C. § 5564(a)-(b), and for violations
23    of the TSR with respect to consumer financial products or services subject to the CFPA,
24    15 U.S.C. §§ 6102(c), 6105(d).
25          6.     Performance SLC, LLC (“PSLC”), a California limited liability company,
26    has operated out of 3200 Park Center Dr., 15th Floor, Costa Mesa, CA, 92626; 3080
27    Bristol Street, Costa Mesa, CA, 92626; 17748 Sky Park Circle, Irvine, CA, 92614; 15310
28
                                              COMPLAINT
                                                   2
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 3 of 21 Page ID #:3



1     Barranca Parkway, Irvine, CA, 92618; and 2445 McCabe Way, Irvine, CA, 92614. At all
2     times material to this Complaint, PSLC has advertised, marketed, promoted, offered for
3     sale, sold, and provided financial advisory services in the form of debt-settlement
4     services, in particular student-loan debt-relief services, to consumers throughout the
5     United States.
6              7.    Performance Settlement, LLC (“PSettlement”), a California limited liability
7     company, maintains its principal place of business at 675 Anton Blvd, Costa Mesa, CA,
8     92626. At all times material to this Complaint, PSettlement advertised, marketed,
9     promoted, offered for sale, sold, or provided financial advisory services in the form of
10    debt-settlement services to consumers throughout the United States.
11             8.    Daniel Crenshaw (“Crenshaw”) is the sole owner and CEO of PSLC, and is
12    the CEO and controlling owner of PSettlement. Crenshaw resides in Newport Beach,
13    California.
14                                    PSLC’s Business Practices

15             9.    PSLC was a student-loan document-preparation and debt-relief service. It

16    prepared and submitted paperwork for consumers to the U.S. Department of Education

17    (“ED”) in support of applications for loan consolidation, income-driven repayment plans,

18    forgiveness programs, and other debt-relief options available to consumers with federal

19    student loans. It also submitted recertification paperwork to ED for one or two years

20    after a consumer’s application for repayment programs was accepted.

21             10.   ED does not charge federal student loan borrowers to submit applications to

22    participate in loan consolidation, income-driven repayment plans, forgiveness programs,

23    and other debt-relief programs or to submit recertification paperwork for those programs.

24             11.   Formed in late 2015, PSLC solicited and signed up consumers nationwide

25    by telephone, using lead generators to transfer consumer phone calls to PSLC’s sales

26    staff.

27
28
                                              COMPLAINT
                                                    3
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 4 of 21 Page ID #:4



1           12.     PSLC collected a fee for its services in two ways: (1) by way of a loan

2     provided to PSLC’s customers by a third-party finance company, Equitable Acceptance

3     Corporation (“EAC”), and (2) by requiring its customers to make monthly installment

4     payments of the fee into trust accounts established for that purpose. Under both payment

5     methods, PSLC requested or received payment of its fee in advance of consumers making

6     any payments on loan consolidations or modifications that PSLC obtained for them.

7           13.     The first way that PSLC charged its fee was through financing. From late

8     2015 through 2017, PSLC partnered with EAC, an indirect finance company that enters

9     into contracts with businesses to offer and provide credit to customers of those businesses

10    to pay for services.

11          14.     Pursuant to an agreement with PSLC, EAC extended credit in the form of a
12    high-interest loan to many of PSLC’s customers, on a case-by-case basis, to pay for
13    PSLC’s services. For these customers, PSLC’s fee (not including the interest on the loan)
14    was $1,450.
15          15.     During PSLC’s sales calls with a consumer to pitch enrollment in PSLC’s
16    program, the PSLC sales agent would request the $1,450 fee and offer the consumer a
17    loan from EAC to cover the fee if he or she met certain creditworthiness requirements.
18    PSLC used an electronic portal connected to EAC to enter the consumer’s financial
19    information and determine whether the consumer met EAC’s requirements. If the
20    consumer agreed to the financing, the sales agent would electronically provide the
21    consumer with the PSLC contract and the EAC loan agreement (or cause EAC to provide
22    the loan agreement by means of the portal) and require the consumer to e-sign both
23    documents while on the call.
24          16.     When they signed the EAC loan agreement, these consumers (“Loan
25    Customers”) became obligated on the loan at the inception of their relationship with
26    PSLC.
27
28
                                              COMPLAINT
                                                   4
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 5 of 21 Page ID #:5



1           17.    The EAC loan financed PSLC’s $1,450 service fee with an annual
2     percentage rate that was typically between 17% and 22% and a term of three years. The
3     effective interest rate was higher due to compounding. Thus, Loan Customers were
4     charged hundreds of dollars in addition to PSLC’s stated $1,450 fee.
5           18.    Some Loan Customers were required to make a $200 cash deposit into a
6     trust account as a down payment on PSLC’s fee, and to finance the remaining $1,250.
7           19.    EAC paid PSLC a portion of the $1,450 service fee within two weeks of a
8     Loan Customer signing the loan document at enrollment, holding a certain percentage
9     back in reserve depending on its assessment of the risk that the customer would default.
10    Typically, EAC’s initial payment to PSLC was 40-60% of the $1,450 fee.
11          20.    The EAC loan would appear on Loan Customers’ credit histories. After
12    signing the EAC loan agreement, Loan Customers were expected to make monthly
13    payments of principal and interest to EAC for three years, typically in the amount of $40
14    to $50 per month.
15          21.    Some Loan Customers were confused about the loan payments to EAC,
16    believing that the money was going to pay their student debt and that at the end of the
17    three-year term of the loan, their student debt would be forgiven.
18          22.    The second way PSLC charged its fee was by directing customers to pay by
19    monthly installments into a dedicated trust account with a third-party trust account
20    provider. The duration of the payment schedule and the amount of the monthly payment
21    varied, but these customers (“Trust Plan Customers”) were generally charged a fee
22    ranging from $1,000 to $1,450.
23          23.    PSLC required that Trust Plan Customers make the initial monthly payment
24    on the day of enrollment or within a few days of enrollment. Some Trust Plan Customers
25    chose a payment schedule consisting of larger installments paid monthly for a period less
26    than a year, while others chose a payment schedule of smaller installments paid monthly
27    for 12 to 18 months.
28
                                             COMPLAINT
                                                   5
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 6 of 21 Page ID #:6



1             24.   PSLC established trust accounts for its customers for no other purpose than
2     the payment of fees. In addition to making payments toward PSLC’s fee, Trust Plan
3     Customers also were required to pay a monthly banking fee of $6 to the third-party
4     administrator of the trust accounts. Some Trust Plan Customers paid additional amounts
5     in banking fees and fees to the third-party trust administrator, such as when a payment
6     was declined for insufficient funds. Trust Plan Customers paid at least $150,000 in such
7     additional charges.
8             25.   PSLC’s practice has been to take the amounts accrued in a Trust Plan
9     Customer’s trust account after the consolidation or other loan modification was approved
10    by ED but before the Trust Plan Customer had made any payment under the
11    consolidation or loan modification.
12            26.   PSLC did not provide Trust Plan Customers with any documentation that
13    included a disclosure informing those customers that they owned the funds in their trust
14    accounts and could withdraw them at any time without penalty.
15            27.   PSLC terminated the relationship with EAC in late 2017. But as of February
16    2020, nearly 1,300 Loan Customers were still obligated on their loans to EAC.
17            28.   From 2016 to 2019, PSLC enrolled more than 6,500 customers in multiple
18    states. From 2016 to late 2019, Trust Plan Customers paid more than $4,300,000 in fees
19    to PSLC. From 2016 to early 2020, Loan Customers paid more than $4,900,000 in loan
20    principal and interest to EAC.
21            29.   PSLC ceased enrolling new consumers in 2019, although it continued to
22    collect fees from Trust Plan Customers in 2019 and 2020. PSLC ceased operations in
23    2020.
24            30.   Crenshaw, as the sole owner and CEO of PSLC, participated in decisions,
25    policies, and practices relating to the manner and timing in which fees were charged to
26    and collected from both Loan Customers and Trust Plan Customers. Crenshaw was
27    responsible for the arrangement with EAC. He signed the contract with EAC and
28
                                              COMPLAINT
                                                   6
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 7 of 21 Page ID #:7



1     communicated directly with the top management of EAC concerning loans to Loan
2     Customers, payments from EAC to PSLC, and EAC’s financing model. Crenshaw
3     provided the information for the application that initiated PSLC’s relationship with the
4     third-party trust administrator, which enabled the Trust Plan Customers’ accounts to be
5     established. He communicated directly with the manager of the trust administrator.
6           31.    As the sole owner and CEO of PSLC, Crenshaw exercised control over the
7     company. He oversaw all managers at PSLC and participated in the company’s day-to-
8     day business operations. He opened and was a signatory on the company’s bank
9     accounts.
10          32.    Crenshaw knew about or was recklessly indifferent to the manner and timing
11    in which fees were charged to customers. He knew or was recklessly indifferent to the
12    fact that Loan Customers became obligated at enrollment to pay EAC. He knew or was
13    recklessly indifferent to the fact that PSLC was requiring Trust Plan Customers to make
14    monthly fee payments into trust accounts beginning at or just after enrollment. He
15    reviewed payment reports and oversaw collections. Crenshaw reviewed customer
16    complaints that discussed the fees and the EAC loans.
17          33.    In January 2016, at the very early stages of PSLC’s existence, PSLC’s legal
18    counsel warned Crenshaw about the timing of the company’s fees. In an email to
19    Crenshaw, he stated: “the consumer CAN’T owe or be obligated to anyone until the
20    [student loan] debt is consolidated and a payment is made to the DOE [ED].”
21
22                                PSettlement’s Business Practices

23          34.    PSettlement is a consumer debt-settlement company that Crenshaw formed

24    and began operating in 2015. PSettlement charges a fee of 25% of a customer’s enrolled

25    debt to negotiate settlements of the debt.

26          35.    PSettlement solicits and signs up consumers in multiple states by telephone,

27    using lead referral services to transfer consumer phone calls to PSettlement’s sales staff.

28
                                              COMPLAINT
                                                   7
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 8 of 21 Page ID #:8



1           36.    One such lead referral company is OneLoanPlace.com (“OLP”), which has

2     described itself as a “loan matching service” for consumers. OLP is not a lender and

3     does not provide loans itself. As of 2019, based on records of PSettlement’s commission

4     payments to its lead generators, at least 3,000 of PSettlement’s referrals came from OLP.

5           37.    Under its contract with PSettlement, OLP refers “Qualifying Customers” to

6     PSettlement. “Qualifying Customers” are consumers residing in certain states “with

7     greater than $10,000 in unsecured debt, who have been determined by [OLP] agents to be

8     viable candidates for [PSettlement]’s debt resolution services in [OLP]’s sole discretion.”

9     In return, PSettlement pays OLP a commission calculated as a percentage of any fee that

10    PSettlement collects from a referred consumer who enrolls in PSettlement’s debt

11    resolution program.

12          38.    One way OLP refers consumers to PSettlement is through an online

13    questionnaire for consumers who are seeking a personal or debt consolidation loan.

14    OLP’s questionnaire asks about the consumer’s credit score, the size of the loan that he or

15    she is seeking, and other financial information. After certain consumers submit the

16    questionnaire, OLP sends them an email stating “we matched you with our partner,
17    Performance” – omitting the “Settlement” part of its name – and giving contact
18    information for OLP and “Performance.” OLP also puts consumers in touch with
19    PSettlement via live call transfers of consumers looking for a loan.
20          39.    Even though these consumers are seeking loans and PSettlement is not a
21    lender, PSettlement’s sales pitch misleadingly discusses the prospect of a loan.
22          40.    After a referral by OLP, PSettlement first solicits the consumer to provide
23    his or her personal and financial information by telling the consumer:
24
                  We know that the loan process can be a difficult one and I’m glad
25                you called let [sic] me see what we can do for you. So, what I’m
26                going to do is collect as much information as possible and send it
                  over to my underwriting department and they’ll come back on the
27
28
                                             COMPLAINT
                                                   8
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 9 of 21 Page ID #:9



1                 line with results and let you know what you ultimately may or
                  may not qualify for.
2
3           41.    After this introduction, the PSettlement salesperson, referred to as a “debt
4     specialist,” obtains information about the consumer’s debts, income, and any hardship
5     conditions, and obtains the consumer’s permission to pull the consumer’s credit report.
6           42.    Then the salesperson states that he or she is transferring the consumer to an
7     “underwriter” or “senior underwriter.” The “underwriter” that the salesperson transfers
8     the consumer to is another employee of the sales department. There is no “underwriter”
9     position at PSettlement.
10          43.    The “underwriter” tells the consumer that PSettlement will “underwrite” the
11    consumer for three options: a loan, a debt-resolution program, or bankruptcy. Neither
12    the “underwriter” nor PSettlement has any training or expertise in bankruptcy, nor does
13    PSettlement provide any bankruptcy services.
14          44.    The next step is for the “underwriter” to put the consumer on mute for two
15    minutes. After the two minutes, the “underwriter” takes the phone off mute to tell the
16    consumer that the loan was declined:
17
                  Ok It looks like we weren’t approved for the loan because the
18
                  debt to income ratio is too high. I even tried a smaller amount
19                with [OLP] and still was declined, and remember they are like
                  Lending Tree so they shopped this with all the unsecured lenders
20
                  not just one and unfortunately this is not an option.
21
22          45.    PSettlement’s sales scripts contain no instructions for contacting OLP or
23    anyone else to help the consumer obtain a loan. PSettlement’s sales scripts contain no
24    scenario in which the consumer is approved for a loan.
25
            46.    After telling the consumer that he or she was not approved for a loan, the
26
      PSettlement “underwriter” then states:
27
28
                                               COMPLAINT
                                                   9
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 10 of 21 Page ID #:10



1                  The good news is we did get a PREAPPROVAL for the debt
                   resolution program due to a DTI over 60%. The GREAT news is
2                  IF we can get your [sic] approved for this program this is the
3                  right fit as the total pay back is roughly 65-75% of what you owe,
                   which would save you thousands and give you the peace of mind
4                  that comes with being free of these debts.
5
6            47.    The “underwriter” moves on to pitch PSettlement’s services and persuade
7      the consumer to electronically sign PSettlement’s service contract during the phone call.
8      PSettlement uses the consumer’s personal and financial information that it collected as
9      part of the purported loan qualification process to steer them to sign up for PSettlement’s
10     services. PSettlement’s sales scripts also counsel the “underwriter” on how to “educate”
11     the consumer if the consumer continues to press for a loan.
12           48.    Consumers have no way of knowing that PSettlement is not in fact assisting
13     them to obtain a loan during the sales call.
14           49.    In addition, after telling consumers they were denied for a loan, the
15     “underwriter” tells the consumer about the possibility of a “fresh start” loan from another
16     company that they could “become eligible for” if they sign up for PSettlement’s program
17     and make six consecutive deposits into their trust accounts. PSettlement tells consumers:
18
19                  The Fresh Start program is definitely a powerful financial tool,
                    but in order to be eligible to apply with our partner, you need to
20                  begin with our Debt Resolution Program first.
21
             50.    PSettlement’s representation, after it has told consumers that they were not
22
       approved for a loan, that it was possible for them to become eligible to obtain a loan on
23
       the condition that they enrolled in PSettlement’s program and made certain payments,
24
       reinforce a reasonable belief by consumers that PSettlement could obtain a loan for them,
25
       but only if they first enrolled in PSettlement’s debt-resolution program.
26
             51.    The scripts that contain these representations were in use from at least May
27
       2019. Two versions of the script, dated May 2019 and August 2019 respectively, contain
28
                                               COMPLAINT
                                                      10
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 11 of 21 Page ID #:11



1      nearly identical language to that quoted above. In addition, it is likely that similar scripts
2      were in use earlier than May 2019, as PSettlement had a marketing arrangement with
3      OLP prior to May 2019 and the two versions of the script were labeled “v.7” and “v.9”,
4      indicating that they were version 7 and version 9 of the same script.
5            52.    Crenshaw is the controlling owner and CEO of PSettlement. Crenshaw
6      oversees all managers at PSettlement, was involved in creating PSettlement’s policies and
7      procedures, and regularly monitored the company’s sales and customer trust accounts.
8      He opened PSettlement’s bank accounts, is a signatory on the accounts, and approves
9      disbursements from the accounts.
10           53.    Crenshaw has participated in PSettlement’s sales pitch for leads referred by
11     OLP. He manages PSettlement’s relationships with lead referral services in general and
12     signed PSettlement’s contract with OLP in particular.
13           54.    Crenshaw has overseen and is aware of the sales scripts and practices of the
14     sales department at PSettlement. He has the authority to make and has made changes to
15     scripts used in connection with leads generated by OLP.
16           55.     Crenshaw has known or has been recklessly indifferent to the fact that
17     PSettlement’s sales practices include deceiving consumers by pretending to try to help
18     them obtain a personal loan, when in reality PSettlement does nothing to help them
19     obtain a loan at the point of sale or enrollment and instead uses their personal and
20     financial information to steer them to sign up for PSettlement’s services.
21                  VIOLATIONS OF THE TSR BY PSLC AND CRENSHAW
22           56.    The Bureau is authorized to enforce the Telemarketing Act and the TSR
23     with respect to the offering or provision of a consumer financial product or service
24     subject to the CFPA. 15 U.S.C. § 6105(d). Among other things, a consumer financial
25     product or service is defined by the CFPA to include “providing financial advisory
26     services…including…providing services to assist a consumer with debt management or
27     debt settlement [or] modifying the terms of any extension of credit….” 12 U.S.C.
28
                                                COMPLAINT
                                                     11
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 12 of 21 Page ID #:12



1      § 5481(15)(viii)(II).
2            57.      The TSR defines “debt relief service” as “any program or service
3      represented, directly or by implication, to renegotiate, settle, or in any way alter the terms
4      of payment or other terms of the debt between a person and one or more unsecured
5      creditors or debt collectors, including, but not limited to, a reduction in the balance,
6      interest rate, or fees owed by a person to an unsecured creditor or debt collector.” 16
7      C.F.R. § 310.2(o).
8            58.      The TSR defines a “seller” as “any person who, in connection with a
9      telemarketing transaction, provides, offers to provide, or arranges for others to provide
10     goods or services to the customer in exchange for consideration.” 16 C.F.R. § 310.2(dd).
11           59.      The TSR defines “telemarketer” as “any person who, in connection with
12     telemarketing, initiates or receives telephone calls to or from a customer….” 16 C.F.R.
13     § 310.2(ff).
14           60.      The TSR defines “telemarketing” in relevant part as “a plan, program, or
15     campaign which is conducted to induce the purchase of goods or services . . . by use of
16     one or more telephones and which involves more than one interstate telephone call.” 16
17     C.F.R. § 310.2(gg).
18           61.      PSLC is a telemarketer within the meaning of the TSR that engaged in
19     telemarketing of debt-relief services to consumers. PSLC’s marketing of its services was
20     done via telephone by the company’s sales representatives. The use of the telephone was
21     part of a “plan, program, or campaign” to sell PSLC’s services, and involved more than
22     one phone and more than one interstate phone call. Consumers who spoke to sales
23     representatives of PSLC were located in a number of different states outside of
24     California, where PSLC is located.
25           62.      PSLC is a seller under the TSR because, in connection with its
26     telemarketing, it offered to provide, and did provide, services related to federal student-
27     loan debt in exchange for a fee. Those services were debt-relief services under the TSR
28
                                                COMPLAINT
                                                     12
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 13 of 21 Page ID #:13



1      because PSLC represented it would settle, renegotiate, or alter the terms of repayment or
2      other terms of consumers’ federal student-loan debt.
3                                                 Count I
4                              Violations of the TSR by PSLC and Crenshaw
5                                (Requesting and Receiving Advance Fees)
6            63.      The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 6, 8,
7      9-33, 56-62.
8            64.      It is a violation of the TSR for any seller or telemarketer in connection with
9      the sale of any debt-relief service to request or receive payment of any fee or
10     consideration for any debt-relief service until and unless: (1) the seller or telemarketer
11     has renegotiated, settled, reduced, or otherwise altered the terms of at least one debt
12     pursuant to a settlement agreement, debt management plan, or other such valid
13     contractual agreement executed by the customer; and (2) the customer has made at least
14     one payment pursuant to that settlement agreement, debt-management plan, or other valid
15     contractual agreement between the customer and the creditor or debt collector. 16 C.F.R.
16     § 310.4(a)(5)(i).
17           65.      PSLC is a seller and telemarketer that provided, offered to provide, or
18     arranged for others to provide debt-relief services.
19           66.      With respect to Loan Customers, PSLC requested fees at the time of
20     enrollment in its program by requiring Loan Customers to sign a loan agreement to
21     finance payment of PSLC’s fee at enrollment, before their student loan debt was
22     consolidated or otherwise modified or they had made one payment on that altered debt.
23           67.      With respect to Loan Customers, PSLC received a disbursement from EAC
24     of a significant portion of its $1,450 fee within two weeks of their enrollment, before
25     their student loan debt was consolidated or otherwise modified or they had made one
26     payment on that altered debt.
27
28
                                                 COMPLAINT
                                                     13
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 14 of 21 Page ID #:14



1            68.    With respect to Loan Customers who were required to deposit $200 in a trust
2      account at enrollment as a down payment on PSLC’s services and financed the remainder
3      of the fee, PSLC requested fees before those customers’ student loan debt was
4      consolidated or otherwise modified or they had made one payment on that altered debt.
5            69.    With respect to Trust Plan Customers, PSLC required them to deposit
6      monthly installment payments that were exclusively comprised of PSLC’s fee into a
7      dedicated trust account beginning at or soon after enrollment, thus requesting or receiving
8      fees before those customers’ student-loan debt was consolidated or otherwise modified or
9      they had made one payment on that altered debt.
10           70.    PSLC took the fees from Trust Plan Customers’ dedicated accounts at the
11     time the terms of their debts were altered, but before those customers had made one
12     payment on that altered debt.
13           71.    By the methods described above in paragraphs 9-33, PSLC requested or
14     received fees from its customers before PSLC had renegotiated, settled, reduced, or
15     otherwise altered the terms of their debts pursuant to a settlement agreement, debt-
16     management plan, or other such valid contractual agreement executed by the customers,
17     and before its customers had made one payment pursuant to that settlement agreement,
18     debt-management plan, or other valid contractual agreement between the customer and
19     the creditor or debt collector.
20           72.    Crenshaw participated in PSLC’s requesting and receiving of fees in this
21     way. He was responsible for the contract and relationship with EAC and set up the
22     arrangement with the trust administrator to have PSLC’s customers pay fees into trusts.
23           73.    Crenshaw, as the CEO and sole owner of the company, had the authority to
24     control PSLC’s use of telemarketing and the manner and timing of its requests for and
25     receipt of fees.
26
27
28
                                              COMPLAINT
                                                   14
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 15 of 21 Page ID #:15



1              74.    Crenshaw knew about or was recklessly indifferent to the fact that PSLC
2      was engaged in telemarketing and the manner and timing of its requests for and receipt of
3      fees.
4              75.    Therefore, PSLC and Crenshaw have engaged in abusive telemarketing acts

5      or practices in violation of 16 C.F.R. § 310.4(a)(5).

6                                                 Count II
                                     Violations of the TSR by Crenshaw
7
                       (Substantial Assistance to PSLC in its Violations of the TSR)
8
               76.    The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 6, 8,
9
       9-33, 56-62.
10
               77.    The TSR prohibits any person from providing substantial assistance or
11
       support to any seller or telemarketer when that person knows or consciously avoids
12
       knowing that the seller or telemarketer is engaged in any act or practice that constitutes
13
       deceptive or abusive conduct under the TSR. 16 C.F.R. § 310.3(b).
14
               78.    PSLC is a seller and telemarketer that provided, offered to provide, or
15
       arranged for others to provide debt-relief services.
16
               79.    In the course of offering to provide or providing a debt-relief service to
17
       consumers, PSLC requested and received fees before PSLC had renegotiated, settled,
18
       reduced, or otherwise altered the terms of its customers’ debts pursuant to a settlement
19
       agreement, debt-management plan, or other such valid contractual agreement executed by
20
       the customers and before the customers had made one payment pursuant to that
21
       settlement agreement, debt-management plan, or other valid contractual agreement
22
       between the consumers and the creditor or debt collector. Thus, PSLC engaged in abusive
23
       acts or practices in violation of the TSR. 16 C.F.R. § 310.4(a)(5).
24
               80.    Crenshaw, as sole owner and CEO of PSLC, provided substantial assistance
25
       or support to PSLC by, among other things, overseeing all managers at PSLC and
26
       participating in the company’s day-to-day business operations. For example, he was a
27
       signatory on the company’s bank accounts, managed its relationship with EAC, and
28
                                                 COMPLAINT
                                                      15
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 16 of 21 Page ID #:16



1      participated in the process of setting up and managing the arrangement with the trust
2      account administrator to provide trust accounts for Trust Account Customers.
3              81.   Crenshaw knew or consciously avoided knowing that PSLC was engaged in
4      telemarketing and that PSLC was requesting and receiving fees from customers before it
5      altered the terms of those consumers’ debt or they had made one payment on that altered
6      debt.
7              82.   Crenshaw has violated the TSR’s ban on assisting and facilitating others’
8      violations of that rule. 16 C.F.R. § 310.3(b).
9                                               Count III
                                        Violations of the TSR by PSLC
10
               (Failure to Clearly and Conspicuously Disclose Consumers’ Rights to Funds)
11
               83.   The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 6, 9-
12
       18, 22-26, and 28-29, 56-62.
13
               84.   It is a violation of the TSR for any seller or telemarketer in connection with
14
       the sale of any debt-relief service requiring customers to place funds in an account at an
15
       insured financial institution to fail to disclose truthfully, in a clear and conspicuous
16
       manner, before customers consent to pay for those services, that customers own the funds
17
       held in the accounts, that customers may withdraw from the debt-relief service at any
18
       time without penalty, and that, if customers withdraw, they must receive all funds in the
19
       accounts other than funds earned by the debt-relief service. 16 C.F.R.
20
       § 310.3(a)(1)(viii)(D).
21
               85.   PSLC required Trust Plan Customers to place funds in an account at an
22
       insured financial institution.
23
               86.   PSLC did not clearly and conspicuously disclose that Trust Plan Customer
24
       owned the funds in their trust accounts and that if they withdrew from its program, the
25
       customer must receive all funds in the account, less fees earned by PSLC.
26
               87.   PSLC’s failure to disclose in a clear and conspicuous manner that Trust Plan
27
       Customers owned the funds in their trust accounts and that those who cancelled their
28
                                                COMPLAINT
                                                     16
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 17 of 21 Page ID #:17



1      service contract with PSLC would receive all funds in their trust accounts was a
2      deceptive act or practice in telemarketing, in violation of the TSR. 16 C.F.R.
3      § 310.3(a)(1)(viii)(D).
4                           DEFENDANTS’ VIOLATIONS OF THE CFPA
5            88.    Section 1036(a)(1)(A) of the CFPA provides that it is “unlawful for any
6      covered person to offer or provide to a consumer a financial product or service not in
7      conformity with Federal consumer financial law, or otherwise commit any act or
8      omission in violation of a Federal consumer financial law.” 12 U.S.C. § 5536(a)(1)(A).
9            89.    PSLC and PSettlement are covered persons because they offer or provide
10     consumer financial products or services, namely financial advisory services to assist
11     consumers with modifying the terms of any extension of credit, including by debt
12     settlement. 12 U.S.C. §§ 5481(6), (15)(A)(viii)(II).
13           90.    Under the CFPA, a “related person” is a covered person. 12 U.S.C.
14     § 5481(25)(B). Crenshaw is a related person with respect to both PSLC and PSettlement,
15     as he is an “officer … charged with managerial responsibility for, or controlling
16     shareholder of” both PSLC and PSettlement. 12 U.S.C. § 5481(25)(C)(i). Therefore,
17     Crenshaw is a covered person.
18                                             Count IV
19                         Violations of the CFPA by PSettlement and Crenshaw
20                                   (Deceptive Acts and Practices)
21           91.    The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 7-8,
22     34-55, and 88-90.
23           92.    It is unlawful for any covered person or service provider to engage in a
24     deceptive act or practice in connection with any transaction with a consumer for a
25     consumer financial product or service, or the offering of a consumer financial product or
26     service. 12 U.S.C. §§ 5531 and 5536(a)(1)(B).
27
28
                                              COMPLAINT
                                                   17
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 18 of 21 Page ID #:18



1            93.    An act or practice is deceptive if it involves a material representation that is
2      likely to mislead consumers acting reasonably under the circumstances. A representation
3      is considered material if it involves information that is important to consumers and
4      therefore is likely to affect their choice of, or conduct regarding, a product.
5            94.    Starting from at least May 2019, in connection with PSettlement’s
6      telemarketing campaign of debt-resolution services to consumers referred by OLP,
7      PSettlement has represented, expressly or by implication, to consumers that:
8                   a. OLP has referred the consumer to PSettlement because PSettlement may
9                      be able to help the consumer obtain a loan;
10                  b. PSettlement is “underwriting” or “qualifying” the consumer for a loan;
11                  c. PSettlement is collecting the consumer’s personal and financial
12                     information to help the consumer obtain a loan; and
13                  d. the consumer was turned down for a loan (i) after PSettlement’s
14                     “underwriter” took the consumer’s personal and financial information
15                     and determined the consumer did not qualify for a loan, and/or (ii) after
16                     PSettlement “tried a smaller amount with” OLP.
17           95.    In truth and in fact:
18                  a. OLP refers consumers to PSettlement after determining they are
19                     candidates for debt resolution;
20                  b. PSettlement is not and has never been a lender, and there is not and has
21                     never been an “underwriter” position at PSettlement
22                  c. PSettlement uses the consumers’ personal and financial information that
23                     it has collected under the auspices of evaluating them for a loan to steer
24                     them to sign up for PSettlement’s services; and
25                  d. PSettlement does not, as a general practice, make any attempt to secure a
26                     loan for a consumer before telling the consumer the loan was declined
27                     and pitching the consumer to sign up for its debt-resolution program.
28
                                                COMPLAINT
                                                     18
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 19 of 21 Page ID #:19



1            96.    These misrepresentations are material and are likely to mislead consumers
2      acting reasonably under the circumstances.
3            97.    Crenshaw, as controlling owner and CEO of PSettlement, has participated
4      and engaged in the deceptive practices. He is primarily responsible for instituting and
5      managing PSettlement’s marketing relationships, including with OLP. He has directly
6      contributed to the development and approval of materials containing the deceptive
7      statements by overseeing and making changes to the sales scripts that PSettlement used
8      with consumers referred by OLP.
9            98.    Therefore, PSettlement and Crenshaw have engaged in deceptive acts or
10     practices in connection with the offering of a consumer financial product or service. 12
11     U.S.C. §§ 5531(a), 5536(a)(1)(B).
12                                               Count V
13                                  Violations of the CFPA by Crenshaw
14                                 (Substantial Assistance to PSettlement)
15           99.    The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 7-8,
16     34-55, 88-98.
17           100. Under the CFPA, it is unlawful for any person to “knowingly or recklessly
18     provide substantial assistance to a covered person or service provider in violation of the
19     provisions of section 1031….” 12 U.S.C. § 5536(a)(3).
20           101. As described in Count IV, PSettlement has engaged in deceptive acts and
21     practices in violation of §§ 1031(a) and 1036(a)(1)(B) of the CFPA. 12 U.S.C.
22     §§ 5531(a), 5536(a)(1)(B).
23           102. Crenshaw has provided substantial assistance to PSettlement in this conduct.
24           103. As the controlling shareholder and CEO of PSettlement, he has associated
25     himself with the venture.
26           104. As controlling shareholder and CEO of PSettlement, Crenshaw has
27     participated in PSettlement’s sales efforts as something that he wished to bring about and
28
                                                COMPLAINT
                                                     19
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 20 of 21 Page ID #:20



1      that he sought by his actions to make succeed. He is primarily responsible for instituting
2      and managing PSettlement’s marketing relationships, including with OLP. He signed the
3      lead referral contract with OLP.
4            105. Crenshaw has knowingly or recklessly provided substantial assistance to
5      PSettlement’s deceptive sales practices. He has directly contributed to the development
6      and approval of materials containing the deceptive statements by overseeing and making
7      changes to the sales scripts that PSettlement used with consumers referred by OLP, and
8      therefore he was aware of their contents and their deceptive nature.
9            106. Therefore, Crenshaw has substantially assisted PSettlement in engaging in
10     deceptive acts and practices, in violation of the CFPA, 12 U.S.C. § 5536(a)(3).
11                                             Count VI
12                          Violations of the CFPA by PSLC and Crenshaw
13                         (CFPA Violations Based on Violations of the TSR)
14           107. The Bureau re-alleges and incorporates by reference paragraphs 1-3, 5, 6, 8,
15     9-33, 56-90.
16           108. Any act or omission in violation of a federal consumer financial law by a
17     covered person is a violation of the CFPA. 12 U.S.C. § 5536(a)(1)(A).
18           109. The TSR is a federal consumer financial law as defined by the CFPA. 12
19     U.S.C § 5481(14); 15 U.S.C § 6105(d).
20           110. Therefore, PSLC’s and Crenshaw’s violations of the TSR, described in
21     Counts I through III, constitute violations of section 1036(a)(1)(A) of the CFPA. 12
22     U.S.C. § 5536(a)(1)(A).
23                                     DEMAND FOR RELIEF
24     WHEREFORE, the Bureau requests, under 12 U.S.C. § 5565, that the Court:
25                    a.   Impose appropriate injunctive relief against Defendants for their
26           violations of the TSR and the CFPA;
27
28
                                               COMPLAINT
                                                   20
     Case 8:20-cv-02132-DOC-DFM Document 1 Filed 11/05/20 Page 21 of 21 Page ID #:21



1                 b.     grant additional injunctive relief as the Court may deem to be just and
2           proper;
3                 c.     award monetary relief against Defendants including but not limited to
4           the refund of monies paid, restitution, disgorgement or compensation for unjust
5           enrichment, and payment of damages;
6                 d.     award the Bureau civil money penalties;
7                 e.     award the Bureau the costs of bringing this action; and
8                 f.     award such other and additional relief as the Court may determine to
9           be just and proper.
10
11     Dated: November 5, 2020
12                                          Respectfully submitted,

13                                          THOMAS G. WARD
                                            Enforcement Director
14
                                            DAVID RUBENSTEIN
15                                          Deputy Enforcement Director
16                                          CYNTHIA LESSER
                                            Assistant Deputy Enforcement Director
17
18                                          /s/ Leanne E. Hartmann
                                            Leanne E. Hartmann
19                                          Mary K. Warren (pro hac vice pending)
20                                          Senior Litigation Counsel
                                            Bureau of Consumer Financial Protection
21                                          1700 G St., NW
22                                          Washington, DC 20552

23                                          Telephone Hartmann: (415) 844-9787
24                                          Telephone Warren: (202) 435-7815
                                            Email: leanne.hartmann@cfpb.gov
25                                          mary.warren@cfpb.gov
26
                                            Attorneys for Plaintiff Bureau of Consumer
27                                          Financial Protection
28
                                             COMPLAINT
                                                 21
